Citation Nr: 0844963	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-30 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for scoliosis (claimed as 
back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988 and was a member of the Air National Guard from April 
1988 to June 2004 with active duty from September 19, 2001 to 
September 23, 2001, and from January 14, 2002, to February 4, 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO) which denied service connection for scoliosis 
(claimed as back condition).

The Board remanded the case to the RO for further development 
in July 2007.  Development has been completed and the case is 
once again before the Board for review.

FINDING OF FACT

The veteran's idiopathic thoracic scoliosis, with 
degenerative disc secondary to scoliosis, is not 
etiologically related to active service.  


CONCLUSION OF LAW

Idiopathic thoracic scoliosis, with degenerative disc 
secondary to scoliosis, was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

An August 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective VCAA notice in August 
2007.  The RO readjudicated the case in a September 2008 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran's service medical records, Air National Guard 
medical records, private treatment records, and a VA 
examination report have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Board notes that the July 2007 
remand order directed the RO to verify the veteran's periods 
of active duty for training and inactive duty for training 
relating to his Air National Guard service.  Although the RO 
did not verify specific dates of active duty and inactive 
duty for training, the RO requested and obtained the 
veteran's Air National Guard medical records and associated 
them the claims file.  The veteran was afforded a VA 
examination in August 2008, and the examiner reviewed the 
veteran's Air National Guard medical records, finding no 
evidence of back injury or trauma during that time.  As such, 
the Board finds that the RO substantially complied with the 
July 2007 remand and no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998).  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, or any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in the line of duty.  38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2008).  Active 
duty for training during includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2008).

Presumptive periods do not apply to active duty for training 
during or inactive duty for training during.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
active duty for training, or from an injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a 
finding that clear and unmistakable evidence showed that a 
injury or disease existed prior to service in order to rebut 
the presumption of soundness.  However, the provisions of 38 
C.F.R. § 3.304(b) were invalidated as being inconsistent with 
38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
See 38 C.F.R. § 3.304 (b) (2008).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre- 
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse." Webster's 
II New College Dictionary (1999).  Thus, after determining 
whether there is clear and unmistakable evidence that the 
veteran's back disorder preexisted service, the Board will 
then determine whether there is clear and unmistakable 
evidence that the preexisting back disorder was not "made 
worse" or aggravated in service such that the presumption of 
soundness has been rebutted.

Service treatment records show that the veteran had a 
diagnosis of scoliosis at the time of his September 1983 
enlistment examination.  The enlistment examination shows 
that there was x-ray evidence of scoliosis to 16 degrees 
although it was noted that anything less than 20 degrees was 
reported to be acceptable.  Service treatment records do not 
reflect any complaints or treatment of back pain or injury in 
service.  On the February 1988 separation examination, x-rays 
were reported to show scoliosis that had been present for 
over 15 years and which was not considered disqualifying.  
The veteran checked "No" to recurrent back pain" on a 
September 1988 report of medical history at the time of his 
separation.  

The veteran reported on his June 2004 claim that his first 
recollection of any back problems was in June 1987 while he 
was home on leave from the United States Marine Corps.  The 
veteran stated that the severity of his back pain increased 
significantly, and that he was diagnosed with scoliosis in 
1993.  On his March 2005 notice of disagreement the veteran 
reported that, if his scoliosis was diagnosed upon entrance 
to active duty, he was not informed.  He stated that his back 
pain in June 1987 was not the result of a specific injury, 
but rather the worsening of his scoliosis symptoms.  He 
claimed that checking "No" to the question of "recurrent back 
pain" during his separation examination was an honest 
mistake.

The earliest medical evidence of record showing a chronic 
post-service back disability was in May 2003.  The veteran 
was seen by Dr. C.K. with a diagnosis of scoliosis.  It was 
noted that the veteran had a known scoliosis condition, but 
was not aware of this until approximately 10 years prior.  
His scoliosis seemed to be progressing to the point to where 
he was unable to bend laterally to the left without causing 
some pain.  The veteran appeared to have a scoliosis curve to 
a moderate degree.  He was referred for scoliosis x-rays at 
the Twin Cities Spine Center. 

May 2003 x-rays, reviewed by Dr. J.M.S. at the Twin Cities 
Spine Center, reflect a right sided thoracolumbar curve 
centered at T6-7, measuring approximately 21 degrees.  The 
veteran had some early secondary degenerative change present 
as well.  There were no other obvious spinal abnormalities 
seen other than he mentioned degenerative change.  Dr. J.B.M. 
diagnosed the veteran with acquired scoliosis and 
thoracolumbar multilevel disc degeneration in July 2003.  

Air National Guard medical records dated from May 2003 to 
March 2004 also reflect a diagnosis of thoracic scoliosis 
with persistent lower back pain.  A letter from the 
department of the Air Force, dated February 2004, stated that 
the veteran was unable to perform his duties as a tactical 
aircraft maintenance crew chief.  The veteran was deemed 
medically disqualified for worldwide duty via a March 2004 
letter from the Air National Guard Readiness Center.  That 
letter stated, "Individual may NOT perform any military 
duty."  The record indicates that while the veteran was a 
member of the Air National Guard from 1988 to 2004, he was 
also a civilian employee.

An August 2008 VA examination included a review of the claims 
file.  The VA examiner detailed findings from service 
treatment records.  He stated that the veteran's enlistment 
examination forms reveal that the veteran's spine was normal; 
but his x-ray showed about 16 degrees of scoliosis.  A note 
in the enlistment report indicates that 20 degrees was 
acceptable.  The veteran had indicated "no" to the question 
of having recurrent back pain, and he made no mention of back 
problems.  Military medical records show no entries for back 
trauma, injuries, pain, stiffness, or other problems.  His 
separation physical again revealed a "normal" spine 
examination and his x-ray showed "scoliosis present over 15 
years ago." Again, the veteran indicated "no" to the 
question of having recurrent back pain and made no mention of 
back problems.  The veteran was evaluated in July 2003 at the 
Twin Cities Spine Clinic where he was given the diagnosis of 
acquired scoliosis and thoracolumbar multilevel disc 
degeneration.  

The veteran reported that he first became aware of having 
scoliosis in 1993.  The diagnosis was made by a doctor of 
chiropractic and the veteran affirmed that he was never told 
of having scoliosis prior to that time.  The veteran did not 
know why his separation examination noted scoliosis over 15 
years ago.  The veteran reported that he first noticed back 
pain in 1986 or 1987.  He stated that he reported to Navy 
medics that carrying and running with logs, overhead lifting, 
and hand to hand combat would cause back pain.  The veteran 
was interviewed and a comprehensive physical examination was 
completed.  The veteran was diagnosed with idiopathic 
thoracic scoliosis and multilevel thoracic spine degenerative 
disc disease, secondary to thoracic scoliosis.  

The VA examiner provided the following opinions: (1) It is 
not at least as likely as not that the veteran's preexisting 
scoliosis increased in severity during any period of the 
verified military service.  There is no medical evidence of 
back problems, back injuries, or back trauma while on active 
duty; (2) There is no medical evidence in this claims file 
that the veteran's preexisting scoliosis either increased in 
severity due to natural progression of his condition or due 
to aggravation of his condition while on active duty; and (3) 
The veteran's back condition has progressed and he now has 
developed the secondary condition of thoracic degenerative 
disc disease.  This did not preexist his military service.  
It is not at least as likely as not that this disorder was 
incurred during his military service.  Rather, it represents 
an anticipated consequence of the natural progression of his 
preexisting scoliosis.  This point is corroborated by the 
absence of reported symptoms until May 2003, five years after 
the veteran's completion of active military service.  

The August 2008 VA examiner also addressed the July 2003 
diagnosis of acquired scoliosis.  He stated that the clinic 
note provided no history, no examination findings, and no 
planned follow-up which would allow him to understand the 
basis of this diagnosis.  Further, considering the absence of 
reported back problems, injury or trauma while on active 
duty, and considering the enlistment and separation physical, 
the examiner opined that the veteran's correct diagnosis was 
idiopathic scoliosis, a back condition which usually appeared 
in early adolescence.  The examiner noted that the veteran 
was about 25-years-old when he was separated from service in 
1988.  Subtracting, the 15 years of scoliosis referenced in 
the separation report would make him to be about 10-years-old 
when the condition would have been first identified, a point 
further corroborating his scoliosis to be of idiopathic 
rather than acquired origin.  An addendum to the examination 
submitted in September 2008 also reflects mild degenerative 
changes in the lumbar spine.   

The veteran has current diagnoses of idiopathic thoracic 
scoliosis and degenerative disc disease secondary to thoracic 
scoliosis.  Although the record also reflects a July 2003 
private physician diagnosis of "acquired scoliosis," there 
is no indication that the physician reviewed the veteran's 
medical record, and there is no history or examination 
findings related to this diagnosis.  The private physician 
did not provide an opinion as to etiology.  

According to United States Court of Appeals for Veterans 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the August 2008 VA examiner's diagnosis and 
opinion, which was based on a comprehensive review of the 
claims file, to include service medical records and post-
service treatment records, as well as an interview and 
examination of the veteran, provides the most probative 
evidence of record with respect to the veteran's current 
diagnosis and the etiology of that diagnosis.  

The Board finds that the presumption of soundness does not 
attach because preexisting scoliosis was shown on entrance.  
See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  The veteran's 
enlistment examination shows, based on x-ray evidence, that 
the veteran had 16 degrees of scoliosis at the time of his 
entrance.  Further, an August 2008 VA examiner found, based 
on a review of service treatment records, that the veteran's 
scoliosis existed prior to service.  

The August 2008 VA examination provides clear unmistakable 
evidence that the veteran's preexisting idiopathic thoracic 
scoliosis was not aggravated by service.  See 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  The Board finds that the August 
2008 VA examiner's opinion, based on a comprehensive review 
of the claims file, provides the most probative evidence of 
record with respect to etiology.  The examiner provided a 
clear opinion, and provided reasons and bases for his opinion 
based on findings in the medical record.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  

The veteran also has currently diagnosed degenerative disc 
disease secondary to thoracic scoliosis.  The August 2008 VA 
examiner clearly stated that thoracic spine degenerative disc 
disease did not preexist his military service.  The examiner 
opined that thoracic degenerative disc disease was not 
incurred in service; rather it was a natural progression of 
his scoliosis.  There was no evidence of lumbar degenerative 
disc disease in service.  The veteran's most recent August 
2008 VA examination indicates that the veteran has mild 
degenerative changes in the lumbar spine.  There is no 
indication that lumbar degenerative disc disease is related 
to service.  

The Board has considered the veteran's own statements in 
support of his claim.  The veteran reported that he was not 
aware of his diagnosis of scoliosis at the time of his 
entrance; nonetheless, the veteran's enlistment examination 
report reflects x-ray evidence of scoliosis at that time.  
The veteran reported that he noticed back pain in service 
while on leave.  Although the veteran is competent to report 
having back pain in service, the record does not show that 
the veteran required treatment for his back pain at that 
time, and there is no medical evidence of any treatment for a 
back disability until May 2003.  Based on a review of the 
medical evidence, a VA examiner has opined that the veteran's 
scoliosis was not aggravated in service, and that 
degenerative disc disease was not incurred in service.  Where 
the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In the present case, there is simply no medical evidence 
which shows that the veteran's currently diagnosed idiopathic 
thoracic scoliosis, with degenerative disc disease secondary 
to scoliosis, was incurred or aggravated in service.  
Arthritis did not manifest to a compensable degree within one 
year of the veteran's separation from active duty.  As such, 
the Board finds that service connection is not warranted.

C. Conclusion

Although the veteran as a current diagnosis of idiopathic 
thoracic scoliosis, with degenerative disc disease secondary 
to scoliosis, the medical evidence of record does not show 
that his current disability was incurred or aggravated in 
service, arthritis did not manifest within a year following 
the veteran's separation from service, and no nexus has been 
established between the veteran's current disability and his 
military service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has scoliosis, with degenerative disc secondary to 
scoliosis, etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the veteran's claim.


ORDER

Service connection for scoliosis, with degenerative disc 
secondary to scoliosis, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


